Reed, J.
The cause was tried in the circuit court as an equity action, and is triable de novo in this court. We find it unnecessary to consider the questions which arise under the answer of the heirs; for, in our opinion, the award is not binding either on the administrator or the estate. There is no stipulation in the agreement for the submission of the claim to the arbitrators as to the fund out of which the award should be paid; but the understanding undoubtedly was that it should be paid out of the assets of the estate. There is no claim that the heirs became individually liable for the amount; nor is there any stipulation in the contract that they should pay the amount; and plaintiff does not ask for any relief of that character against them. Her claim, if she has any, is against the estate; and the only assets of the estate, as we understand, is certain personal property. By the arbitration, then, the parties sought to have determined the amount which was due to plaintiff from the estate, and to appropriate an amount of its assets sufficient for the payment of the amount which should be awarded to that object. But the heirs had no power to do that. The estate had not yet been administered upon. But the time within which, under the statute, administration might be granted, had not yet expired. It will be observed, also, that it was not stipulated in the agreement that the estate should not be administered upon, nor that it was entered into for the purpose of avoiding the cost of administration; and we do not determine the question whether the heirs could have precluded administration by an agreement to that effect, for no such question arises in the case. When the agreement was signed, the estate was subject to be administered upon; and while it was in that condition the heirs had no power to make any disposition of the assets. Neither had they the power to bind it by any contract with reference to the establishment or allowance of claims against it. The heirs take no title to or ownership of the personal property of the estate while it is subject to administration; but it descends to the adminis*723trator upon bis appointment. Haynes v. Harris, 33 Iowa, 516; Phinney v. Warren, 52 Id., 333. And the statute provides tlie manner in wliicb claims against the estate may be established and allowed, which is by allowance by the administrator, or by proof upon a hearing by the court. Code, §§ 2408-2417, inclusive. If the heirs could, in advance of administration, bind the administrator by submitting claims against the estate to arbitration, it would be an easy matter in any case to secure the allowance of doubtful or even fraudulent claims, and the rights and interests of other claimants might by that means be greatly prejudiced. And it can make no difference that in this case the estate is sufficient to pay all claims against it, including the one in question, so that no interests, except those of the heirs, are affected by the proceeding. The question is whether the administrator can be bound by the action of the heirs with reference to the claim prior to his appointment, and we think it entirely clear that he cannot be so bound.
The judgment will be reversed, and the cause remanded, with directions to the circuit court to enter an order dismissing plaintiff’s petition; or, if the parties so elect, such judgment will be entered in this court. Reversed.